 



EXHIBIT 10.41
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS,
EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (B) IT IS AN “INSTITUTIONAL
ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT), OR (C) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATIONS
UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT, WITHIN THE TIME PERIOD
REFERRED TO IN RULE 144(K) UNDER THE SECURITIES ACT AS IN EFFECT ON THE DATE OF
THE TRANSFER OF THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE, EXCEPT (A) TO
THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES
TO AN INSTITUTIONAL ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES
TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE TRUSTEE), AND, IF SUCH TRANSFER IS IN RESPECT OF AN
AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000, AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT, (E) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE),
OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
AND (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION
WITH ANY TRANSFER OF THIS NOTE WITHIN THE TIME PERIOD REFERRED TO IN RULE 144(K)
UNDER THE SECURITIES ACT AFTER THE ORIGINAL ISSUANCE OF THE NOTES, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE
MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE TRUSTEE. IF THE
PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION”, “UNITED STATES”, AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE CONTAINS A PROVISION
REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN
VIOLATION OF THE FOREGOING RESTRICTIONS.

 



--------------------------------------------------------------------------------



 



UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR THEREOF OR
SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.08 OF THE INDENTURE.

 



--------------------------------------------------------------------------------



 



AMERICAN COLOR GRAPHICS, INC.
Non-Interest Bearing Senior Second Secured Note Due 2008
CUSIP Number: 025169 AG8
ISIN Number: US025169AG89

     
No. 2
  [$15,580,980]

     AMERICAN COLOR GRAPHICS, INC., a New York corporation (the “Company”),
which term includes any successor under the Indenture hereinafter referred to,
FOR VALUE RECEIVED, promises to pay to Cede & Co, Inc., or its registered
assigns, the principal sum of [FIFTEEN MILLION FIVE HUNDRED AND EIGHTY THOUSAND
NINE HUNDRED EIGHTY ($15,580,980)] on the later of June 15, 2008 or the date on
which the interest payment due June 15, 2008 in respect of the Company’s 10%
Senior Second Secured Notes due 2010 (the “2010 Notes”) is due and payable
without default or penalty; provided, however, that the maturity date of this
Note shall not be later than the date, if any, on which the Company files a
voluntary petition, or is the subject of an involuntary petition, filed under
chapter 11 or chapter 7 of the United States Bankruptcy Code. This Note will be
guaranteed by ACG HOLDINGS, INC. (“Holdings”, or the “Guarantor”).
     Reference is hereby made to the further provisions of this Note set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.
GUARANTEE
     For value received, ACG Holdings, Inc. hereby fully and unconditionally
guarantees, as principal obligor and not only as a surety, to the Holder of this
Note the cash payments in United States dollars of principal of, and premium, if
any, on this Note in the amounts and at the times when due and the payment or
performance of all other obligations of the Company under the Indenture or this
Note, to the Holder of this Note and the Trustee, all in accordance with and
subject to the terms and limitations of this Note, Article Ten of the Indenture
and this Guarantee. This Guarantee will become effective in accordance with
Article Ten of the Indenture and its terms shall be evidenced therein. The
validity and enforceability of the Guarantee shall not be affected by the fact
that it is not affixed to any particular Note. This Guarantee will not become
effective until the Trustee duly executes the certificate of authentication of
this Note.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Note to be signed by
their duly authorized officers.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:   Stephen M. Dyott        Title:   Chief Executive
Officer     

                  By:           Name:   Patrick W. Kellick        Title:   Chief
Financial Officer     

            ACG HOLDINGS, INC.
      By:           Name:   Patrick W. Kellick        Title:   Chief Financial
Officer   

 



--------------------------------------------------------------------------------



 



         

Trustee’s Certificate of Authentication
This is one of the Notes described in the within-mentioned Indenture.
Dated: March 14, 2008

            THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
      By:           Authorized Signatory           

 



--------------------------------------------------------------------------------



 



         

AMERICAN COLOR GRAPHICS, INC.
Senior Second Secured Note Due 2008
1. Principal.
     The Company will pay the principal of this Note on the later of June 15,
2008 or the date on which the interest payment due June 15, 2008 in respect of
the 2010 Notes is due and payable without default or penalty; provided, however,
that the maturity date of this Note shall not be later than the date, if any, on
which the Company files a voluntary petition, or is the subject of an
involuntary petition, filed under chapter 11 or chapter 7 of the United States
Bankruptcy Code.
2. Method of Payment.
     The Company will not pay interest on the principal amount of this Note.
     The Company will pay principal, and premium, if any, in money of the United
States that at the time of payment is legal tender for payment of public and
private debts. If a Holder gives the Company wire transfer instructions, the
Company will pay all principal and premium, if any, on such Holder’s Notes in
accordance with such Holder’s instructions. If the Company is not given wire
transfer instructions, payment of principal and premium, if any, will be made at
the office or agency of the Paying Agent, unless the Company elects to make
interest payments by check mailed to the Holders. It may mail a check to a
Holder’s registered address (as reflected in the Security Register). If a
payment date is a date other than a Business Day at a place of payment, payment
may be made at that place on the next succeeding day that is a Business Day and
no interest shall accrue for the intervening period.
3. Paying Agent and Registrar.
     Initially, the Trustee will act as authenticating agent, Paying Agent and
Registrar. The Company may change any authenticating agent, Paying Agent or
Registrar without notice. The Company, any Subsidiary or any Affiliate of any of
them may act as Paying Agent, Registrar or co-Registrar.
4. Guarantee.
     The payment of principal and premium (if any) on this Note is guaranteed on
a senior basis by the Guarantor pursuant to Article Ten of the Indenture.
5. Indenture; Limitations.
     The Company issued this Note under the Amended and Restated Indenture dated
as of November 14, 2007, as supplemented by the First Supplemental Indenture
dated as of March 3, 2008 and the Second Supplemental Indenture dated as of
March 14, 2008 (collectively, the “Indenture”), among the Company, the Guarantor
and The Bank of New York Trust Company, N.A. (the “Trustee”). Capitalized terms
herein are used as defined in the Indenture unless otherwise indicated. The
terms of this Note include those stated in the Indenture and those made part of
the Indenture by reference to the Trust Indenture Act. This Note is subject to
all such

 



--------------------------------------------------------------------------------



 



terms, and Holders are referred to the Indenture and the Trust Indenture Act for
a statement of all such terms. To the extent permitted by applicable law, in the
event of any inconsistency between the terms of this Note and the terms of the
Indenture, the terms of the Indenture shall control.
     This Note is a senior secured obligation of the Company, having the ranking
set forth in Article Eleven of the Indenture.
     The Company may, subject to Article Four of the Indenture and applicable
law, issue additional Notes under the Indenture.
6. Optional Redemption.
     This Note is redeemable, at the Company’s option, in whole or in part, at
any time or from time to time, on or prior to maturity, upon not less than 30
nor more than 60 days’ prior notice mailed by first class mail to each Holder’s
last address, as it appears in the Security Register, at the Redemption Price
(expressed as a percentage of principal amount) of 100% to the Redemption Date.
     Notes in original denominations larger than $1.00 may be redeemed in part.
7. Repurchase upon Change of Control.
     Upon the occurrence of any Change of Control, each Holder shall have the
right to require the repurchase of its Notes by the Company in cash pursuant to
the offer described in the Indenture at a purchase price equal to 101% of the
principal amount thereof plus accrued and unpaid interest, if any, to the date
of purchase (the “Payment Date”).
     A notice of such Change of Control will be mailed within 30 days after any
Change of Control occurs to each Holder at its last address as it appears in the
Security Register. Notes in original denominations larger than $1.00 may be sold
to the Company in part.
8. Cancellation in the Event of Merger with an Unaffiliated Third Party.
     Upon the consummation of a merger or similar business combination involving
the Company or its Affiliates and an unaffiliated third party, this Note shall
be cancelled without consideration.
9. Denominations; Transfer; Exchange.
     The Notes are in registered form without coupons in denominations of $1.00
of principal amount and multiples of $1.00 in excess thereof. A Holder may
register the transfer or exchange of Notes in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture. The Registrar need not register the transfer
or exchange of any Notes selected for redemption. Also, it need not register the
transfer or exchange of any Notes for a period of 15 days before the day of
mailing of a notice of redemption of Notes selected for redemption.

 



--------------------------------------------------------------------------------



 



10. Collateral.
     The Company’s obligations under the Notes and the Indenture are secured by
Junior Liens on the Collateral in accordance with the terms of the Security
Agreement, the other Security Documents and Article Eleven of the Indenture.
11. Persons Deemed Owners.
     A Holder shall be treated as the owner of a Note for all purposes.
12. Unclaimed Money.
     If money for the payment of principal and premium, if any, remains
unclaimed for two years, the Trustee and the Paying Agent will pay the money
back to the Company at its request. After that, Holders entitled to the money
must look to the Company for payment, unless an abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease.
13. Discharge Prior to Redemption or Maturity.
     If the Company deposits with the Trustee money or U.S. Government
Obligations sufficient to pay the then outstanding principal of and premium, if
any, on the Notes (a) to redemption or maturity, the Company will be discharged
from the Indenture and the Notes, except, in certain circumstances, for certain
provisions thereof, and (b) to the Stated Maturity, the Company will be
discharged from certain covenants set forth in the Indenture.
14. Amendment; Supplement; Waiver.
     Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented with the consent of the Holders of a majority in aggregate
principal amount of the Notes then outstanding, and any existing default or
non-compliance with any provision may be waived with the consent of the Holders
of a majority in aggregate principal amount of the Notes then outstanding.
Without notice to or the consent of any Holder, the parties thereto may amend or
supplement the Indenture or the Notes to, among other things, cure any
ambiguity, defect or inconsistency and make any change that does not materially
and adversely affect the rights of any Holder.
15. Restrictive Covenants.
     The Indenture imposes certain limitations on the ability of the Company and
its Restricted Subsidiaries, among other things, to Incur additional
Indebtedness, make Restricted Payments, suffer to exist restrictions on the
ability of Restricted Subsidiaries to make certain payments to the Company,
issue Capital Stock of Restricted Subsidiaries, engage in transactions with
Affiliates, suffer to exist or incur Liens, enter into sale-leaseback
transactions, use the proceeds from Asset Sales, consolidate or transfer
substantially all of its assets. Within 120 days after the end of each fiscal
year, the Company shall deliver to the Trustee an Officers’ Certificate stating
whether or not the signers thereof know of any Default or Event of Default under
such restrictive covenants.

 



--------------------------------------------------------------------------------



 



16. Successor Persons.
     When a successor person or other entity assumes all the obligations of its
predecessor under the Notes and the Indenture, the predecessor person will be
released from those obligations.
17. Defaults and Remedies.
     Any of the following events constitutes an “Event of Default” under the
Indenture:

  1.   default in the payment of principal of (or premium, if any, on) any Note
when the same becomes due and payable at maturity, upon acceleration, redemption
or otherwise;     2.   default in the payment of interest on any Note when the
same becomes due and payable, and such default continues for a period of
30 days;     3.   default in the performance or breach of Article Five of the
Indenture or the failure to make or consummate an Offer to Purchase in
accordance with Section 4.11 or Section 4.12 of the Indenture;     4.   the
Company or any Guarantor defaults in the performance of or breaches any other
covenant or agreement in the Indenture or under the Notes (other than a default
specified in clause (a), (b) or (c) above) and such default or breach continues
for a period of 60 consecutive days after written notice by the Trustee or the
Holders of 25% or more in aggregate principal amount of the Notes;     5.  
there occurs with respect to any issue or issues of Indebtedness of the Company,
any Guarantor or any Significant Subsidiary having an outstanding principal
amount of $10 million or more in the aggregate for all such issues of all such
Persons, whether such Indebtedness now exists or shall hereafter be created,
(I) an event of default that has caused the holder thereof to declare such
Indebtedness to be due and payable prior to its Stated Maturity and such
Indebtedness has not been discharged in full or such acceleration has not been
rescinded or annulled within 30 days of such acceleration and/or (II) the
failure to make a principal payment at the final (but not any interim) fixed
maturity and such defaulted payment shall not have been made, waived or extended
within 30 days of such payment default;     6.   any final judgment or order
(not covered by insurance) for the payment of money in excess of $10 million in
the aggregate for all such final judgments or orders against all such Persons
(treating any deductibles, self-insurance or retention as not so covered) shall
be rendered against the Company, any Guarantor or any Significant Subsidiary and
shall not be paid or discharged, and there shall be any period of 60 consecutive
days following entry of the final judgment or order that causes the aggregate

 



--------------------------------------------------------------------------------



 



amount for all such final judgments or orders outstanding and not paid or
discharged against all such Persons to exceed $10 million, during which a stay
of enforcement of such final judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

  7.   a court having jurisdiction in the premises enters a decree or order for
(A) relief in respect of the Company, any Guarantor or any Significant
Subsidiary in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (B) appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Company, any Guarantor or any Significant Subsidiary or for all or
substantially all the property and assets of the Company, any Guarantor or any
Significant Subsidiary or (C) the winding up or liquidation of the affairs of
the Company, any Guarantor or any Significant Subsidiary and, in each case, such
decree or order shall remain unstayed and in effect for a period of 60
consecutive days;     8.   the Company, any Guarantor or any Significant
Subsidiary (A) commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law,
(B) consents to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Company, any Guarantor or any Significant Subsidiary or for all or
substantially all the property and assets of the Company, any Guarantor or any
Significant Subsidiary or (C) effects any general assignment for the benefit of
creditors;     9.   any Guarantor repudiates its obligations under its Note
Guarantee or, except as permitted by the Indenture, any Note Guarantee is
determined to be unenforceable or invalid or shall for any reason cease to be in
full force and effect; or     10.   unless all the Collateral has been released
from the Second Priority Liens in accordance with the provisions of the Security
Documents, default by Holdings, the Company or any Significant Subsidiary in the
performance of the Security Documents, or the occurrence of any event, which
adversely affects the enforceability, validity, perfection or priority of the
Second Priority Lien on a material portion of the Collateral granted to the
Collateral Agent for the benefit of the Trustee and the Holders, the repudiation
or disaffirmation by Holdings, the Company or any Significant Subsidiary of its
material obligations under the Security Documents or the determination in a
judicial proceeding that the Security Documents are unenforceable or invalid
against Holdings, the Company or any Significant Subsidiary party thereto for
any reason with respect to a material portion of the Collateral (which default,
repudiation, disaffirmation or determination is not rescinded, stayed or waived
by the

 



--------------------------------------------------------------------------------



 



Persons having such authority pursuant to the Security Documents or otherwise
cured within 60 days after the Company receives notice thereof specifying such
occurrence from the Trustee of the holders of at least 25% of the outstanding
principal amount of the Notes and demanding that such default be remedied).
     If an Event of Default, as defined in the Indenture, occurs and is
continuing, the Trustee may, and at the direction of the Holders of at least 25%
in aggregate principal amount of the Notes then outstanding shall, declare all
the Notes to be due and payable. If a bankruptcy or insolvency default with
respect to the Company occurs and is continuing, the Notes automatically become
due and payable. Holders may not enforce the Indenture or the Notes except as
provided in the Indenture. The Trustee may require indemnity satisfactory to it
before it enforces the Indenture or the Notes. Subject to certain limitations,
Holders of a majority in principal amount of the Notes then outstanding may
direct the Trustee in its exercise of any trust or power.
18. Trustee Dealings with the Company.
     The Trustee under the Indenture, in its individual or any other capacity,
may make loans to, accept deposits from and perform services for the Company or
its Affiliates and may otherwise deal with the Company or its Affiliates as if
it were not the Trustee.
19. Authentication.
     This Note shall not be valid until the Trustee or authenticating agent
signs the certificate of authentication on the other side of this Note.
20. CUSIP Numbers.
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Company has caused CUSIP numbers to be
printed on this Note and has directed the Trustee to use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.
21. Governing Law.
     This Note shall be governed by, and construed in accordance with, the laws
of the State of New York.
22. Abbreviations.
     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

 



--------------------------------------------------------------------------------



 



23. No Recourse Against Others.
     No recourse for the payment of the principal of or premium, if any, on any
of the Notes or for any claim based thereon or otherwise in respect thereof, and
no recourse under or upon any obligation, covenant or agreement of Holdings or
the Company in this Indenture, or in any of the Notes or because of the creation
of any Indebtedness represented thereby, shall be had against any incorporator,
stockholder, officer, director, employee or controlling person of Holdings or
the Company or of any successor Person thereof. Each Holder, by accepting the
Notes, waives and releases all such liability. The waiver and release are part
of the consideration for the issuance of the Notes. Such waiver may not be
effective to waive liabilities under the federal securities laws.
     The Company will furnish a copy of the Indenture to any Holder upon written
request and without charge. Requests may be made to AMERICAN COLOR GRAPHICS,
INC., 100 Winners Circle, Brentwood, Tennessee 37027; Attention: Secretary.

 



--------------------------------------------------------------------------------



 



[FORM OF TRANSFER NOTICE]
     FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
assign(s) and transfer(s) unto
INSERT TAXPAYER IDENTIFICATION NO.
————————————————————————
Please print or typewrite name and address including zip code of assignee
————————————————————————
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing _________ attorney to transfer said Note on the books of the Company
with full power of substitution in the premises.
[THE FOLLOWING PROVISION TO BE INCLUDED
ON ALL NOTES OTHER THAN EXCHANGE NOTES,
UNLEGENDED OFFSHORE GLOBAL NOTES AND
UNLEGENDED OFFSHORE PHYSICAL NOTES]
     In connection with any transfer of this Note occurring prior to the date
that is the earlier of (i) the date the Shelf Registration Statement is declared
effective or (ii) the end of the period referred to in Rule 144(k) under the
Securities Act, the undersigned confirms that without utilizing any general
solicitation or general advertising:
[CHECK ONE]

     
o (a)
  this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933 provided by Rule 144A thereunder

OR

     
o (b)
  this Note is being transferred other than in accordance with (a) above and
documents are being furnished that comply with the conditions of transfer set
forth in this Note and the Indenture.

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.08 of the Indenture shall have
been satisfied.

         
Date:
       
 
       
 
      NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.
     The undersigned represents and warrants that it is purchasing this Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

         
Date:
       
 
       
 
      NOTICE: To be executed by an executive officer

 



--------------------------------------------------------------------------------



 



OPTION OF THE HOLDER TO ELECT PURCHASE
     If you wish to have this Note purchased by the Company pursuant to
Section 4.11 or 4.12 of the Indenture, check the Box:  o
     If you wish to have a portion of this Note purchased by the Company
pursuant to Section 4.11 or 4.12 of the Indenture, state the amount:
$_______________.
Date:
Your Signature: _____________________________
                        (Sign exactly as your name appears on the other side of
this Note)
Signature Guarantee: _____________________________

 